Exhibit 10.59
 
A request for confidential treatment has been made with respect to the portion
of the following document that is marked with [*CONFIDENTIAL*].  The redacted
portion has been filed separately with the Securities and Exchange Commission.
 
[unfi-logo.jpg]




August 27, 2008




Steven L. Spinner
313 Randolph Square Parkway
Richmond, VA 23238


Dear Steve:


I am pleased to extend this offer of employment to you as President & Chief
Executive Officer (CEO).  Your first day of employment with United Natural
Foods, Inc. ( “UNFI” or the “Company”), and the effective date of the letter
will be the actual date on which you commence employment on or before September
15, 2008.   This offer is contingent upon completion of a form I-9 and your and
the Company’s execution of a mutually satisfactory severance agreement (Exhibit
A).
 
As discussed, the following information outlines the details of your future
employment with the Company:
 
·
You will be paid an annual salary of $775,000, which will be prorated for any
portion of any fiscal year you are employed by the Company and which will be
paid annually in accordance with the Company’s payroll practices. Pay dates
occur every other Thursday.

 
·
You will be eligible for an annual bonus up to 100% of your base salary.  Fifty
percent of this bonus will be guaranteed for the first year of
employment.  Fiscal year 2009 objectives will be determined by discussion
between you and the Chair of the Compensation Committee of the Company’s Board
of Directors prior to November 1, 2008.

 
·
You will be eligible to participate in the Company’s stock option program.  You
will receive your first grant of 150,000 (30,000 options; 36,000 restricted
stock) option equivalent shares on the first day of your employment with the
Company. This grant vests in four equal annual installments beginning on the
first anniversary of the grant date.  Any future grants will be made at the sole
discretion of the Compensation Committee based on your position and
compensation.  It is currently anticipated that additional grants will be
considered by the Compensation Committee on an annual basis.

 
·
You will also be eligible to receive an additional grant of 50,000 restricted
performance share units based on the criteria and metrics outlined in Exhibit B
to this offer letter and no more than 5 non-financial goals to be set by mutual
agreement between you and the Compensation Committee.  The performance period of
approximately 2 years will run through fiscal year 2010 and be assessed as of
August 1, 2010. The Compensation Committee will consider annually, additional
share unit grants.

 

 
 

--------------------------------------------------------------------------------

 

·
You will be eligible to participate in the Company’s Non-Qualified Deferred
Compensation plan.  Enrollment in this plan must occur within 30 days of your
date of hire.

 
·
You will receive a severance agreement and change of control in the form
attached to this offer letter.

 
·
Your effective date for insurance coverage (medical, dental, vision, life,
accidental death/ dismemberment, short-term disability, and long-term
disability) will coincide with your date of hire.

 
·
You will be eligible to participate in the Company’s 401(k) Profit Sharing Plan
on the 1st day of your seventh month, the month following 6 months of service
with the Company. The Company matches 50 cents on every dollar of eligible
contributions up to 8%. Vesting schedules apply.

 
·
You will be eligible to participate in the Company’s Employee Stock Ownership
Plan (ESOP) after one year of service based on the provisions of that plan.

 
·
You will receive 4 weeks of vacation during the first year and subsequent years
of employment.

 
·
You will be reimbursed for reasonable living and transportation expenses in the
Providence, RI area while you continue to keep your primary residence in
Richmond, VA.

 
·
Subject to approval by the Nominating and Governance Committee and the Company’s
Board of Directors in accordance with the Company’s Bylaws, it is anticipated
that you will be appointed to the Company’s Board of Directors to serve as a
[Class III] director beginning on your date of hire until the Company’s annual
meeting of stockholders in [2008] or your earlier death, resignation or removal
from the Board of Directors.  In your role as a member of the Board of
Directors, you will be expected to attend all meetings of the Board of Directors
and general meetings of the Company’s stockholders and such other meetings
relating to the Company as it is appropriate for you to attend for the
performance of your role. Class III directors are elected in December, 2008 by
the Shareholders for 3 year terms.

 
·
As the Company’s chief executive officer and as a Director, you will be required
to comply with the reporting and trading requirements of Section 16 of the
Securities Exchange Act of 1934 and the Company’s stock trading policy.
Additional information regarding the requirements of that Act and the Company’s
internal compliance procedures will be provided to you during your orientation.

 
A new hire orientation will be scheduled for you to attend within your first
week of employment in Dayville, CT. Please bring two forms of identification
with you for I-9 verification. For benefits enrollment, you will also need to
furnish, if applicable, the social security numbers and birth dates for all
dependents (including your spouse, if applicable). For retirement plans and life
insurance purposes, you will need to provide current address information for all
beneficiaries. You will be subject to all other Company policies and procedures
applicable to all employees of our organization, including the Company’s
Standards of Business Ethics.
 
The Company is an equal opportunity employer and complies with all laws
applicable to employers.  The Company also is an “at will” employer. This means
that your employment is for no definite period of time and may be terminated at
any time by you or the company with or without cause for any lawful reason. The
“at will” status of your employment can be modified only by a written individual
contract signed by you and the Chair of the Board of Directors of the Company.
This letter states the full terms of our offer of employment and supersedes all
previous offers or other communications by any representative of the company
regarding the terms of your employment.
 

 
 

--------------------------------------------------------------------------------

 

If you agree with the terms of employment described above, please execute and
return to the undersigned a copy of this letter no later than August 29,
2008.  We look forward to you joining the Company and are confident your skills
and expertise will make an immediate contribution to the growth of our company.


 




Sincerely,




/s/ Thomas B. Simone


Thomas B. Simone
Chair of the Board






/s/ Steven L. Spinner
8/27/08
______________________________
_______________
Signature : Steven L. Spinner
Date








 
 

--------------------------------------------------------------------------------

 
EXHIBIT A



SEVERANCE AGREEMENT




THIS SEVERANCE AGREEMENT (“Agreement”) is effective as of ____16___, 2008, and
is made by and between United Natural Foods, Inc., a Delaware corporation (the
“Company”), and Steven Spinner (“Employee”).  For good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
including without limitation the Employee’s willingness to continue his
employment with the Company and the other obligations of the parties hereunder,
the parties hereby agree as follows:


1.           The following terms shall have the following definitions:
 
(a)           the term “Act” shall mean the Securities Exchange Act of 1934, as
amended to date.
 
(b)           the term “Affiliate” shall mean any corporation which is a
subsidiary of the Company within the definition of “subsidiary corporation”
under Section 424(f) of the Internal Revenue Code of 1986, as amended.
 
(c)           the term “Cause” shall mean (i) conviction of Employee under
applicable law of (A) any felony or (B) any misdemeanor involving moral
turpitude, (ii) unauthorized acts intended to result in Employee’s personal
enrichment at the material expense of the Company or its reputation, or (iii)
any violation of Employee’s duties or responsibilities to the Company which
constitutes willful misconduct or dereliction of duty, or material breach of
Section 6 of this Agreement.
 
(d)           The term “Change in Control” means the happening of any of the
following:
 
(i)           any “person”, including a “group” (as such terms are used in
Sections 13(d) and 14(d) of the Act, but excluding the Company, any of its
Affiliates, or any employee benefit plan of the Company or any of its
Affiliates) is or becomes the “beneficial owner” (as defined in Rule 13(d)(3)
under the Act), directly or indirectly, of securities of the Company
representing the greater of 30% or more of the combined voting power of the
Company’s then outstanding securities;
 
(ii)           the stockholders of the Company shall approve a definitive
agreement (1) for the merger or other business combination of the Company with
or into another corporation if (A) a majority of the directors of the surviving
corporation were not directors of the Company immediately prior to the effective
date of such merger or (B) the stockholders of the Company immediately prior to
the effective date of such merger own less than 60% of the combined voting power
in the then outstanding securities in such surviving corporation or (2) for the
sale or other disposition of all or substantially all of the assets of the
Company; or
 

--------------------------------------------------------------------------------




(iii)           the purchase of 30% or more of the Stock pursuant to any tender
or exchange offer made by any “person”, including a “group” (as such terms are
used in Sections 13(d) and 14(d) of the Act), other than the Company, any of its
Affiliates, or any employee benefit plan of the Company or any of its
Affiliates.
 
(e)           the term “Change in Control Date” means the date on which a Change
in Control occurs.  Anything in this Agreement to the contrary notwithstanding,
if a Change in Control occurs and if the Employee’s employment with the Company
is terminated prior to the date on which the Change in Control occurs, and if it
is reasonably demonstrated by the Employee that such termination of employment
(i) was at the request of a third party who has taken steps reasonably
calculated to effect a Change in Control or (ii) otherwise arose in connection
with or in anticipation of a Change in Control, then for all purposes of this
Agreement, the “Change of Control Date” shall mean the date immediately prior to
the date of such termination of employment.
 
(f)           the term “Disability” shall have the meaning set forth in the long
term disability provisions of the United Natural Foods Employee Welfare Benefit
Plan, or any successor long term disability plan (the “Benefit Plan”), and no
Disability shall be deemed to occur under the Benefit Plan until the Employee
meets all applicable requirements to receive benefits under the long term
disability provisions of such Benefit Plan; provided, however, in the event that
the Benefit Plan does not provide long term disability insurance benefits then
the Employee’s employment hereunder cannot be terminated for Disability and any
termination of the Employee during such a period shall constitute a termination
by the Company without Cause.
 
(g)           the term  “Equity Plan” shall mean the Company’s  2002 Stock
Incentive Plan, as amended from time to time, the Company’s Employee Stock
Ownership Plan, as amended from time to time, and  any other current or future
plan, program or arrangement of the Company or its affiliates pursuant to which
stock options, restricted stock or other equity awards are made, including, but
not limited to, the 2004 Equity Incentive Plan.
 
(h)           the term the “Good Reason” shall mean, without the Employee’s
express written consent, the occurrence of any one or more of the following: (i)
the assignment of Employee to duties materially adversely inconsistent with the
Employee’s current duties, and failure to rescind such assignment within thirty
(30) days of receipt of notice from the Employee; (ii) a material reduction in
the Employee’s title, executive authority or reporting status; (iii) a
relocation more than fifty miles from the Company’s Dayville, Connecticut
offices; (iv) a reduction by the Company in the Employee’s base salary, or the
failure of the Company to pay or cause to be paid any compensation or benefits
hereunder when due or under the terms of any plan established by the Company,
and failure to restore such base salary or make such payments within five (5)
days of receipt of notice from the Employee; (v) failure to include the Employee
in any new employee benefit plans proposed by the Company or a material
reduction in the Employee’s level of participation in any existing plans of any
type; provided that a Company-wide reduction or elimination of such plans shall
not be a violation of this Section (v); or (vi) the failure of the Company to
obtain a satisfactory agreement from any successor to the Company with respect
to the ownership of substantially all the stock or assets of the Company to
assume and agree to perform this Agreement.
 

--------------------------------------------------------------------------------


 
2.           In the event (a) the Employee is terminated for reasons other than
Cause, death or Disability or (b) the Employee resigns for Good Reason, then the
Company shall pay to the Employee (i) within ten (10) days following his
termination of employment any unpaid base salary and accrued and unpaid vacation
as of the date of such termination or resignation and (ii), at such time as it
would have been paid if the Employee had not been terminated, any bonus in
respect of the prior year which has not been paid (collectively such unpaid base
salary, accrued vacation and bonuses, the “Accrued Payments”), and subject to
the provisions of Section 8 below, the Company shall also continue to pay
Employee’s base salary, subject to applicable withholding and deductions, and
provide Employee and his eligible dependents with medical benefits in effect as
of the date of such termination or resignation for a period of one (1) year
following the termination of Employee’s employment.  In addition, solely in the
event of a termination without Cause, (A) the Company shall pay Employee (x) a
pro rata bonus (based on the number of full calendar months elapsed in the
fiscal year of termination) for the year of termination, payable at such time as
such bonus normally would be paid if the Employee’s employment had not
terminated (the “Pro-Rata Bonus”), and (y) an amount equal to the pro rata
portion (based on the number of full calendar months elapsed in the fiscal year
of termination) of the unvested balance of the Employee Stock Ownership Plan
which would vest on the next anniversary date following the date of the
Employee’s termination, and (B) a pro rata portion (based on the number of full
calendar months elapsed in the fiscal year of termination) of (i) the stock
options awarded to the Employee not previously exercisable and vested which
would otherwise become exercisable on the next anniversary date following the
date of the Employee’s termination of employment, shall become fully vested and
exercisable, and (ii) any Restricted Stock granted to Employee under any Equity
Plan which is still subject to restrictions, that would have otherwise vested or
had restrictions thereon removed on the next anniversary date following the date
of the Employee’s termination, shall become vested and/or have any restrictions
thereon removed, as the case may be.  The foregoing notwithstanding, if the
Employee is a “specified employee” of the Company (within the meaning of Section
409A of the Internal Revenue Code and its regulations and other guidance
(“Section 409A”)), any payment that would otherwise be made pursuant to this
Section 2 or Section 4 below during the six-month period beginning on the date
of termination of employment that constitutes “nonqualified deferred
compensation” within the meaning of Section 409A shall be accrued and paid on
the date that is six months and one day after the date of Employee’s “separation
of service” with the Company (within the meaning of Section 409A of the Code)
or, if earlier, the Employee’s date of death, and no interest or other
adjustments shall be made to reflect the delay in payment.
 

--------------------------------------------------------------------------------


 
3.           In the event of termination for Cause, death or Disability, or
resignation for other than Good Reason, the Company shall be under no obligation
other than to provide the Accrued Payments; provided, however, that with respect
to a termination for Cause, the Company may withhold any compensation due to
Employee as a partial offset against any damages suffered by the Company as a
result of Employee’s actions.
 
4.           In the event (a) the Employee is terminated for reasons other than
Cause, death or Disability or (b) the Employee resigns for Good Reason, and such
termination or resignation takes place on or within one (1) year after the
Change in Control Date, then, in lieu of the compensation and benefits set forth
in Section 2 hereof, and subject to any limitation imposed under applicable law
and Section 8 of this Agreement, Employee shall receive, (i) the Accrued
Payments, within ten (10) days following the termination of Employee’s
employment, (ii) a lump sum payment equal to (x) three (3) times the Employee’s
base salary plus (y) an amount equal to the average annual bonus paid to the
Employee over the three years prior to the termination of employment (in the
event the employee has not yet received three bonuses, then the average of the
bonuses he has received, and if he has not received any bonuses as of the time
of the termination of his employment, then the Employee’s target bonus), which
shall be paid within sixty (60) days of such termination or resignation, (iii)
the Pro-Rata bonus, payable at such time such bonus normally would be paid if
the Employee had not been terminated, and (iv) an amount equal to any unvested
account balance Employee has under the Employee Stock Ownership Plan.  In
addition, (A) any and all Options awarded to the Employee not previously
exercisable and vested shall become fully vested and exercisable, (B) all
restrictions shall lapse on and Employee shall become fully vested in all rights
to restricted stock granted to Employee under any Equity Plan, and (C) the
Company shall continue to provide Employee and his eligible dependents with
medical benefits in effect as of the date of such termination or resignation for
a period of three (3) years following the termination of his employment.
 
The foregoing notwithstanding, if the Employee is a “specified employee” of the
Company (within the meaning of Section 409A, any payment, subject to the next
succeeding sentence of this paragraph, that would otherwise be made pursuant to
this Section 4 during the six-month period beginning on the date of termination
of employment that constitutes “nonqualified deferred compensation” within the
meaning of Section 409A shall be accrued and paid on the date that is six months
and one day after the date of Employee’s “separation of service” with the
Company (within the meaning of Section 409A of the Code) or, if earlier, the
Employee’s date of death, and no interest or other adjustments shall be made to
reflect the delay in payment.  In addition to the foregoing provisions of this
Section 4, in the event that the Change in Control that triggers payments and
benefits under this Section 4 does not constitute a “change in ownership,”
“change in effective control,” or “change in the ownership of a substantial
portion of the assets” of the Company within the meaning of Section 409A, the
payment of one year of base salary under Section 4(i) shall be made in the form
of salary continuation over a period one (1) year rather than as a single lump
sum and the remainder shall be paid as a lump sum in accordance with the
requirements of this Section 4.
 

--------------------------------------------------------------------------------


 
5.           In the event that any payments or benefits that are paid or payable
to or for the benefit of the Employee pursuant to this Agreement or the offer
letter between the Corporation and the Employee dated August __, 2008 (the
“Offer Letter”) would be subject to the excise tax imposed by Section 4999 of
the Internal Revenue Code of 1986, as amended from time to time (the “Code”),
the Executive shall be entitled to receive an additional payment (a “280G
Gross-Up Payment”) determined in accordance with Exhibit A hereto.
 
6.           The availability, if any, of any other benefits shall be governed
by the terms and conditions of the plans and/or agreements under which such
benefits are granted.  The benefits granted under this Agreement are in addition
to, and not in limitation of, any other benefits granted to Employee under any
policy, plan and/or agreement.
 
7.           Employee covenants with the Company as follows (as used in this
Section 7, “Company” shall include the Company and its subsidiaries and
affiliates):
 
(a)           Employee shall not knowingly use for Employee’s own benefit or
disclose or reveal to any unauthorized person, any trade secret or other
confidential information relating to the Company, or to any of the businesses
operated by it, including, without limitation, any customer lists, customer
needs, price and performance information, processes, specifications, hardware,
software, devices, supply sources and characteristics, business opportunities,
potential business interests, marketing, promotional pricing and financing
techniques, or other information relating to the business of the Company, and
Employee confirms that such information constitutes the exclusive property of
the Company.  Such restrictions shall not apply to information which is (i)
generally available in the industry, (ii) disclosed through no fault of Employee
or (iii) required to be disclosed pursuant to applicable law or regulation or
the order of a governmental or regulatory body (provided that the Company is
given reasonable notice of any such required disclosure).  Employee agrees that
Employee will return to the Company upon request, but in any event upon
termination of employment, any physical embodiment of any confidential
information and/or any summaries containing any confidential information, in
whole in part, in any media.
 
(b)           During the term of employment, and for a period of one year
following termination of such employment for any reason, Employee shall not
engage, directly or indirectly (which includes, without limitation, owning,
managing, operating, controlling, being employed by, giving financial assistance
to, participating in or being connected in any material way with any person or
entity), anywhere in the United States in any activities with the following
companies, that include Tree of Life or any of its subsidiaries, Nature’s Best,
C&S Distributors or any other company which is a direct competitor of the
Company with respect to (i) the Company’s activities on the date hereof and/or
(ii) any activities which the Company becomes involved in during the Employee’s
term of employment; provided, however, that Employee’s ownership as a passive
investor of less than five percent (5%) of the issued and outstanding stock of a
publicly held corporation so engaged, shall not by itself be deemed to
constitute such competition. Further, during such one-year period Employee shall
not act to induce any of the Company’s vendors, customers or employees to take
action might be disadvantageous to the Company or otherwise disturb such party’s
relationship with the Company.
 

--------------------------------------------------------------------------------


 
(c)           Employee hereby acknowledges that Employee will treat as for the
Company’s sole benefit, and fully and promptly disclose and assign to the
Company without additional compensation, all ideas, information, discoveries,
inventions and improvements which are based upon or related to any confidential
information protected under Section 6(a) herein, and which are made, conceived
or reduced to practice by Employee during Employee’s employment by the Company
and within one year after termination thereof.  The provisions of this
subsection (c) shall apply whether such ideas, discoveries, inventions,
improvements or knowledge are conceived, made or gained by Employee alone or
with others, whether during or after usual working hours, either on or off the
job, directly or indirectly related to the Company’s business interests
(including potential business interests), and whether or not within the realm of
Employee’s duties.
 
(d)           Employee shall, upon request of the Company, but at no expense to
Employee, at any time during or after employment by the Company, sign all
instruments and documents and cooperate in such other acts reasonably required
to protect rights to the ideas, discoveries, inventions, improve­ments and
knowledge referred to above, including applying for, obtaining and enforcing
patents and copyrights thereon in any and all countries.
 
(e)           Employee recognizes that the possible restrictions on Employee’s
activities which may occur as a result of Employee’s performance of Employee’s
obligations under this Agreement are required for the reasonable protection of
the Company and its investments, and Employee expressly acknowledges that such
restrictions are fair and reasonable for that purpose.  Employee further
expressly acknowledges that damages alone will be an inadequate remedy for any
breach or violation of any of the provisions of this Agreement, and that the
Company, in addition to all other remedies hereunder, shall be entitled, as a
matter of right, to injunctive relief, including specific performance, with
respect to any such breach or violation or threatened breach or violation, in
any court of competent jurisdiction.  If any of the provisions of this Agreement
are held to be in any respect an unreasonable restriction upon Employee then
they shall be deemed to extend only over the maximum period of time, geographic
area, and/or range of activities as to which they may be enforceable.  Employee
expressly agrees that all payments and benefits due Employee under this
Agreement shall be subject to Employee’s compliance with the provisions set
forth in this Section 6.
 
(f)           Except with respect to any shorter term as expressly provided
herein, this Section 6 shall survive the expiration or earlier termination of
Employee’s relationship with the Company for a period of ten (10) years.
 

--------------------------------------------------------------------------------


 
8.           All payments and benefits under this Agreement are conditioned on
the Employee’s executing and not revoking a release of claims against the
Company, which release must be executed, not be revoked and have become
irrevocable within sixty (60) days of the Employee’s termination or
resignation.  The Employee shall not be required to release (i) any rights the
Employee has under this Agreement or during the term of his employment under the
Offer Letter, (ii) any rights that Employee has pursuant to any plan, program or
agreement subject to the Employee Retirement Security Act of 1974, as amended,
(iii) any rights pursuant to any incentive or compensation plans of the Company
or its affiliates, any Equity Plan or any rights pursuant to any award
agreements issued pursuant to any incentive or compensation plan of the Company
or its affiliates or any Equity Plan, (iv) any rights the Employee and his
beneficiaries may have to continued medical coverage under the continuation
coverage provisions of the Internal Revenue Code, the Employee Retirement Income
Security Act of 1974 or applicable state law or (v) any rights the Employee may
have to indemnification under state or other law or the Certificate of
Incorporation or by-laws of the Company and its affiliated companies, or under
any indemnification agreement with the Company or under any insurance policy
providing directors’ and officers’ coverage for any lawsuit or claim relating to
the period when the Employee was a director or officer of the Company or any
affiliated company.
 
9.           The Employee shall not be required to seek alternative employment
during any period in which he receives payments or benefits under Sections 2 or
4 of this Agreement, nor shall such payments or benefits be reduced to reflect
any compensation or benefits received by Employee from any employment which does
not violate Section 6 of this Agreement.
 
10.           This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto. If, for any reason, any
provision of this Agreement is held invalid, such invalidity shall not affect
any other provision of this Agreement not held so invalid, and each such other
provision shall to the full extent consistent with law continue in force and
effect.  This Agreement has been executed and delivered in the State of
Connecticut, and its validity, interpretation, performance, and enforcement
shall be governed by the laws of said State.  This Agreement, together with the
provisions of the Offer Letter setting forth the compensation and benefits to
which you are entitled while you are employed by the Company, contain the entire
understanding between the parties hereto and supersedes any and all prior
agreements, oral or written, on the subject matter hereof between the Company
and Employee, but it is not intended to, and does not, limit any prior, present
or future obligations of the Employee with respect to confidentiality, ownership
of intellectual property and/or non-competition which are greater than those set
forth herein.
 


 


[signature block appears on the next page]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement, intending
the Agreement to become binding and effective as of the date and year first
written above.
 


United Natural Foods,
Inc.                                                                                        Employee




By  /s/ Thomas B. Simone      
                                                                                By
/s/ Steven L. Spinner    
 



















 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
EXCISE TAX GROSS-UP


1)           Gross-Up Payment - If any payment or benefit received or to be
received by the Employee from the Company pursuant to the terms of Section 4 of
the Agreement to which this Exhibit A is attached or otherwise (the “Payments”)
would be subject to the excise tax (the “Excise Tax”) imposed by Code Section
4999 as determined in accordance with this Exhibit A, the Company shall pay the
Employee, at the time specified below, an additional amount (the “Gross-Up
Payment”) such that the net amount that the Employee retains, after deduction of
the Excise Tax on the Payments and any federal, state, and local income tax upon
the Gross-Up Payment (but not upon the Payments) and the Excise Tax upon the
Gross-Up Payment, and any interest, penalties, or additions to tax payable by
the Employee with respect thereto, shall be equal to the total present value
(using the applicable federal rate (as defined in section 1274(d) of the Code)
in such calculation) of the Payments at the time such Payments are to be made. 
 
2)           Calculations - For purposes of determining whether any of the
Payments shall be subject to the Excise Tax and the amount of such excise tax,
 
 
The total amount of the Payments shall be treated as “parachute payments” within
the meaning of section 280G(b)(2) of the Code, and all “excess parachute
payments” within the meaning of section 280G(b))(1) of the Code shall be treated
as subject to the excise tax, except to the extent that, in the written opinion
of independent counsel selected by the Company and reasonably acceptable to the
Employee (“Independent Counsel”), a Payment (in whole or in part) does not
constitute a “parachute payment” within the meaning of section 280G(b)(2) of the
Code, or such “excess parachute payments” (in whole or in part) are not subject
to the Excise Tax;

 
 
The amount of the Payments that shall be subject to the Excise Tax shall be
equal to the lesser of (i) the total amount of the Payments or (ii) the amount
of “excess parachute payments” within the meaning of section 280G(b)(l) of the
Code (after applying clause (a), above); and

 
 
The value of any noncash benefits or any deferred payment or benefit shall be
determined by Independent Counsel in accordance with the principles of section
280G(d)(3) and (4) of the Code.

 
3)           Tax Rates - For purposes of determining the amount of the Gross-Up
Payment, the Employee shall be deemed to pay federal income taxes at the highest
marginal rates of federal income taxation applicable to individuals in the
calendar year in which the Gross-Up Payment is to be made and state and local
income taxes at the highest marginal rates of taxation applicable to individuals
as are in effect in the state and locality of the Employee’s residence in the
calendar year in which the Gross-Up Payment is to be made, net of the maximum
reduction in federal income taxes that can be obtained from deduction of such
state and local taxes, taking into account any limitations applicable to
individuals subject to federal income tax at the highest marginal rates,
including, but not limited to, any alternative minimum tax restrictions
resulting solely from the Employee’s Compensation from the Employer which limit
the Employee’s ability to deduct State and local taxes.
 

--------------------------------------------------------------------------------


 
4)           Time of Gross-Up Payments - The Gross-Up Payments provided for in
this Exhibit A shall be made upon the earlier of (a) the payment to the Employee
of any Payment or (b) the imposition upon the Employee, or any payment by the
Employee, of any Excise Tax; provided that all such Gross-Up Payments shall be
made prior to the end of the Employee’s taxable year next following the taxable
year in which the taxes are remitted to the taxing authority.
 
5)           Adjustments to Gross-Up Payments - If it is established pursuant to
a final determination of a court or an Internal Revenue Service proceeding or
the written opinion of Independent Counsel that the Excise Tax is less than the
amount previously taken into account hereunder, the Employee shall repay the
Company, within 30 days of his receipt of notice of such final determination or
opinion, the portion of the Gross-Up Payment attributable to such reduction
(plus the portion of the Gross-Up Payment attributable to the Excise Tax and
federal, state, and local income tax imposed on the Gross-Up Payment being
repaid by the Employee if such repayment results in a reduction in Excise Tax or
a federal, state, and local income tax deduction) plus any interest received by
the Employee on the amount of such repayment, provided that if any such amount
has been paid by or on behalf of the Employee as an Excise Tax or other tax, the
Employee shall cooperate with the Company in seeking a refund of any tax
overpayments, and the Employee shall not be required to make repayments to the
Company until the overpaid taxes and interest thereon are refunded to the
Employee.
 
6)           Additional Gross-Up Payment - If it is established pursuant to a
final determination of a court or an Internal Revenue Service proceeding or the
written opinion of Independent Counsel that the Excise Tax exceeds the amount
taken into account hereunder (including by reason of any payment the existence
or amount of which cannot be determined at the time of the Gross-Up Payment),
the Company shall make an additional Gross-Up Payment in respect of such excess
within 30 days of the Company’s receipt of notice of such final determination or
opinion.
 
7)           Change In Law or Interpretation - In the event of any change in or
further interpretation of Section 280G or 4999 of the Code and the regulations
promulgated thereunder, the Employee shall be entitled, by written notice to the
Company, to request a written opinion of Independent Counsel regarding the
application of such change or further interpretation to any of the foregoing,
and the Company shall use its best efforts to cause such opinion to be rendered
as promptly as practicable.
 

--------------------------------------------------------------------------------


 
8)           Fees And Expenses - All fees and expenses of Independent Counsel
incurred in connection with this Exhibit A shall be borne by the Company.
 
9)           Survival - The Company’s obligation to make a Gross-Up Payment with
respect to Payments made or accrued prior to the termination of Employee’s
employment shall survive such termination.
 
10)           Defined Terms - Except where clearly provided to the contrary, all
capitalized terms used in this Exhibit A shall have the definitions given to
those terms in the Agreement to which this Exhibit A is attached.
 


 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT B









 


[*CONFIDENTIAL*]
 

 
 

--------------------------------------------------------------------------------

 
